This suit by appellee was to enjoin appellants from ejecting appellee from the rented premises which he occupied at 3409 North St. Mary's street, in the city of San Antonio, on account of nonpayment of rent. *Page 743 
The case was tried by the court without a jury, who found in favor of appellee, as follows:
"I find as a fact that the plaintiff, E. Butler was on October 11, 1930, and for some time prior thereto, a tenant of the defendant E. P. Lipscomb, and that the said plaintiff prior to said date was indebted to the said defendant for rents on the premises occupied by Butler and in controversy in this suit and that the defendant Lipscomb was indebted to the plaintiff for work and services and that on said October 11, 1930, plaintiff and defendant had a settlement of accounts and that the tenant Butler was given a receipt for payment of all rents up to November 21, 1930, and that all debts for services claimed by plaintiff against said Lipscomb were cancelled and paid.
"I find as a fact that plaintiff Butler while a tenant of defendant Lipscomb had constructed a workshop on the premises in controversy in this suit with the agreement and understanding that such improvements so constructed were to remain the property of said Butler with the right of removal thereof.
"I find as a fact that plaintiff Butler and defendant Lipscomb had some verbal negotiations relative to the value of the workshop in which plaintiff was asking the sum of $150.00 for the workshop of defendant Lipscomb, that following such negotiations defendant Lipscomb wrote a letter to plaintiff Butler in which he offered or proposed the value of said workshop to be seven month's rental of the premises in controversy, which proposal I find the fact was by plaintiff Butler accepted."
This contract was based upon correspondence between the parties. The court also found that by erecting the workshop on the premises appellee paid his rental up to June 21, 1931, and is entitled to peaceable possession of said premises up to that time.
The contract is based upon the letter appellant wrote during the negotiations in an effort to settle the rent, in which he offered or proposed the value of said shop to be seven months' rent of the premises in controversy. To this letter appellee replied: "I accept your offer of seven months rent for my building."
We think the case was fairly tried and justice administered, and the judgment is affirmed.